                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


DRAGON JADE INTERNATIONAL,
LTD.,

          Plaintiff/Counter-Defendant,

v.                                                      Case No. 8:17-cv-2422-T-27CPT

ULTROID, LLC, ULTROID MARKETING
DEVELOPMENT CORP., and ULTROID
TECHNOLOGIES, INC.,

      Defendants/Counter-Plaintiffs.
_______________________________________/



                                         ORDER

          Before the Court are the Plaintiff/Counter-Defendant Dragon Jade International,

Ltd.'s Motion to Continue Trial (Doc. 182), two Motions to Withdraw as Counsel for

Dragon Jade International, Ltd. (Docs. 183, 188), and Defendants/Counter-Plaintiffs’

Response in Opposition to Dragon Jade’s Motion to Continue Trial (Doc. 185). For the

reasons discussed below, the Plaintiff’s motions are granted as set forth more fully

herein.

                                             I.

          Plaintiff Dragon Jade International, Ltd. (Dragon Jade) initiated this action in

October 2017 alleging that Defendants Ultroid, LLC, Ultroid Marketing

Development Corp., and Ultroid Technologies, Inc. (collectively, Ultroid
Defendants), breached two agreements between the parties. See (Docs. 1, 1-1, 1-2).

The Ultroid Defendants counterclaimed against Dragon Jade, asserting a violation of

the Florida Deceptive and Unfair Trade Practices Act; violations of both the federal

and Florida Racketeering Influenced and Corrupt Organization (RICO) Acts; claims

for rescission based upon lack of shareholder approval, fraudulent and illegal

conduct, and fraud in the inducement; a claim for conspiracy to defraud; and a claim

for breach of contract. (Doc. 126). The Court subsequently dismissed the Ultroid

Defendants’ RICO claims, as well as their claim for rescission predicated upon a lack

of shareholder approval. (Doc. 136). A jury trial on the remaining claims and

counterclaims is currently scheduled for the October 2020 trial term before the

Honorable James D. Whittemore. (Doc. 180).

        Dragon Jade now seeks a continuance of the trial due to the illness of its

CEO, Dr. Steven Lai, who Dragon Jade asserts is a material witness in the case.

(Doc. 182). While recognizing that the trial will likely have to be postponed due to

the COVID-19 pandemic, the Ultroid Defendants oppose Dragon Jade’s continuance

request and ask that the Court schedule the trial for the earliest possible date. (Doc.

185).

        Two of Dragon Jade’s attorneys, William J. Simonitsch and Elisa J. D’Amico

of the law firm, K&L Gates, simultaneously move to withdraw as counsel of record,

citing irreconcilable differences due to Dragon Jade’s lack of communication with

counsel and its failure to pay K&L Gates’s legal bills. (Doc. 183). The Court

conducted a hearing on these matters on September 10, 2020.             Following the

                                          2
hearing, two more of Dragon Jade’s counsel of record in this case, Joshua Carpenter

and Javier Roldán Cora (also of K&L Gates), filed a motion to withdraw as well.

(Doc. 188).

                                            II.

        Upon due consideration of the matter, Plaintiff/Counter-Defendant Dragon Jade

International, Ltd.'s Motion to Continue Trial (Doc. 182) is granted to the extent that the

October trial will be postponed.       As the Court indicated at the September 10

hearing, it does not appear feasible at this point for the Court to conduct a jury trial

in October 2020 given the ongoing COVID-19 pandemic.                 Because the Court

remains uncertain as to when jury trials will resume, the Court will re-schedule the

trial at its discretion.

        The motions to withdraw filed by K&L Gates attorneys Simonitsch,

D’Amico, Carpenter, and Roldán Cora (Docs. 183, 188) are likewise granted. In

accordance with Local Rule 2.03, Dragon Jade was notified on August 16 and 18,

2020, of K&L Gates’s desire to withdraw. Id. at 3. Despite this notice, counsel

represents that Dragon Jade has not rectified the billing dispute with K&L Gates, nor

has it adequately communicated with counsel.

                                           III.

        In light of the above, the Court hereby ORDERS as follows:

        1.      Attorneys Simonitsch, D’Amico, Carpenter, and Roldán Cora are

relieved of any further responsibility in this matter, except that they shall promptly

provide Dragon Jade with a copy of this Order.

                                            3
       2.      The Clerk of Court is directed to terminate attorneys Simonitsch,

D’Amico, Carpenter, and Roldán Cora as counsel of record for Dragon Jade.

       3.      The Court advises Dragon Jade that corporate entities cannot proceed

pro se and must instead be represented by counsel. Palazzo v. Gulf Oil Corp., 764 F.2d

1381, 1384 (11th Cir. 1985); see also M.D. Fla. R. 2.03(e). Thus, within twenty-one

(21) days of the date of this Order, Dragon Jade shall advise the Court of the name,

business address, email address, and telephone number of successor counsel. Failure

to obtain successor counsel may result in a dismissal of Dragon Jade’s claims and/or a

default being entered against it on the Ultroid Defendants’ counterclaims.

       4.      Until successor counsel appears on Dragon Jade’s behalf, the Clerk of

Court and all counsel of record shall provide all future filings to:

                            Dragon Jade International, Ltd.
                                  C/O Dr. Steven Lai
                         Suite 2302, 23/F, New World Tower I
                                18 Queen's Road Central
                                      Hong Kong

       5.      The Clerk of Court is directed to cancel both the Final Pretrial

Conference currently calendared to take place on September 17, 2020, and the

October Jury Trial.

       6.      The Clerk of Court is also directed to schedule a Zoom video status

conference before the undersigned on October 6, 2020, at 10 a.m., and to re-schedule

the Final Pretrial Conference before the undersigned on October 22, 2020, at 10 a.m.




                                             4
      7.     The Jury Trial will be re-set by separate notice at a date to be

determined by the Court.

      DONE and ORDERED in Tampa, Florida, this 11th day of September 2020.




Copies to:
Counsel of record
Dragon Jade International, Ltd.




                                      5
